Fourth Court of Appeals
                                San Antonio, Texas
                                      October 14, 2020

                                    No. 04-20-00234-CV

                               Kyle BRATTON,
                                   Appellant
                                       v.
                HOLT TEXAS, LTD d/b/a Holt CAT and d/b/a Sitech-Tejas,
                                   Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI05583
                        Honorable Norma Gonzales, Judge Presiding

                                          ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. We tax costs of court for this appeal against Appellant Kyle Bratton.

       It is so ORDERED on October 14, 2020.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court